                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                       Case No. 19-46824

MARK M. BELLO,                                               Chapter 13

            Debtor.                                          Judge Thomas J. Tucker
_________________________________/

                     OPINION REGARDING THE DEBTOR’S MOTION
                       TO CONVERT THIS CASE TO CHAPTER 11

         This case is before the Court on the Debtor’s motion to convert this case to Chapter 11,

filed December 27, 2019 (Docket # 89, the “Motion”). An objection to the Motion (Docket # 99,

the “Objection”) was filed on January 13, 2020, by creditors Judith Michaelian, individually and

in her capacity as personal representative of the Estate of Marshall S. Michaelian (collectively,

the “Michaelian Parties”). No other objections to the Motion were timely filed.

         The Court concludes that a hearing on the Motion is not necessary, and that the Motion

should be granted, for the following reasons.

         The Michaelian Parties object to the Motion on the ground that the Debtor is guilty of bad

faith and dishonesty, in several particular ways. The Michaelian Parties made these same or

similar arguments in previously objecting to the Debtor’s proposed Chapter 13 plan.

         The Court has discretion to deny a debtor’s motion to convert to Chapter 13 or to Chapter

11, if the Court finds bad faith or dishonesty by the debtor. As this Court noted in In re Abuali,

No. 19-46202, 2019 WL 7580138 (Bankr. E.D. Mich., November 26, 2019),

                In Marrama [v. Citizens Bank of Massachusetts, 549 U.S. 365
                (2007)], the Supreme Court held that a bankruptcy debtor’s right
                under 11 U.S.C. § 706(a) to convert from Chapter 7 to Chapter 13
                is not absolute. Rather, the Court held that the bankruptcy court
                can deny conversion if the debtor has acted in bad faith before




   19-46824-tjt     Doc 101     Filed 01/15/20     Entered 01/15/20 16:33:28        Page 1 of 4
                seeking to convert, either during the Chapter 7 case or before the
                bankruptcy case. See also In re Copper, 426 F.3d 810, 814-16 (6th
                Cir. 2005) (a pre-Marrama case); In re Sammut, 486 B.R. 404,
                407-08 (Bankr. E.D. Mich. 2012) (discussing and applying
                Marrama).

2019 WL at *1 (footnote omitted). While the Marrama case concerned a debtor’s motion to

convert from Chapter 7 to Chapter 13, this Court has held that Marrama’s holding and reasoning

applies as well to a motion to convert to Chapter 11. See In re Sammut, 486 B.R. 404, 408

(Bankr. E.D. Mich. 2012) and cases cited therein. But under Marrama, this Court’s authority to

deny conversion due to bad faith is discretionary, not mandatory. See Abuali at *2.

       In the exercise of its discretion in this case, the Court will not deny the Debtor the right to

convert this case to Chapter 11, on the basis of any of the bad faith and dishonesty alleged by the

Michaelian Parties. Rather, the Court will leave the determination of those allegations to a later

date, in the Chapter 11 case. The Court will convert this case to Chapter 11 now, thereby

promptly removing the case from Chapter 13, where it does not belong, and thereby promptly

terminating the services of the Chapter 13 Trustee. Then after conversion to Chapter 11, the

Michaelian Parties, if they wish, may move for dismissal of the case or conversion of the case to

Chapter 7, and/or object to confirmation of a Chapter 11 plan, based on their allegations of bad

faith and dishonesty.

       The Court telegraphed that this would be its approach, in its written opinion filed in this

case on December 13, 2019 (Docket # 83, the “December 13, 2019 Opinion”).1 In that opinion,

the Court determined that the Debtor is not eligible to be a debtor in Chapter 13. The Court

further ruled that among the possible options then open to the Debtor, the Debtor could convert


       1
           That opinion is reported at __ B.R. __, 2019 WL 6826007.

                                                  2


  19-46824-tjt      Doc 101      Filed 01/15/20       Entered 01/15/20 16:33:28      Page 2 of 4
this case to Chapter 11, by timely filing a motion to convert the case. The Court declined, for

now at least, the request by the Michaelian Parties for dismissal of this bankruptcy case. The

Court reiterates the following ruling and reasoning now:

               Normally, having found the Debtor ineligible for Chapter 13, the
               Court would allow the Debtor to choose which alternative route to
               take. But in the rather unusual circumstances of this case, the
               Court has found that the Debtor did not act in good faith in the way
               he listed his debt to the Michaelian Parties in his Schedule E/F.
               And the Michaelian Parties have alleged that the Debtor did not act
               in good faith in filing this bankruptcy case, and that the Debtor has
               acted in bad faith and has been dishonest in additional ways, all of
               which, they say, justifies dismissal of this case.
               ...

               In this case, the Court has not held an evidentiary hearing to
               determine the validity of all of the creditor’s charges of bad faith
               and dishonesty. It may be necessary to do so in the future, for
               example, if this case continues under Chapter 7 or 11. But the
               Court concludes that the bad faith the Court has identified in this
               Opinion, and the other bad faith and dishonesty that the Michaelian
               Parties have accused the Debtor of, are such that the Court, in its
               discretion, will not deprive the Debtor of the right to first choose,
               within 14 days, among the three options: conversion to Chapter 11;
               conversion to Chapter 7; or dismissal.
               ...

               If the Debtor chooses conversion to another chapter, the
               Michaelian Parties may reassert their charges of bad faith and
               dishonesty in seeking appropriate relief in the new chapter, and the
               Debtor may defend against any such charges.

(December 13, 2019 Opinion at 11-12).

       For the reasons stated in this Opinion, the Court will enter an order granting the Debtor’s

Motion, and converting this case to Chapter 11.




                                                  3


  19-46824-tjt     Doc 101     Filed 01/15/20         Entered 01/15/20 16:33:28       Page 3 of 4
Signed on January 15, 2020




                                              4


  19-46824-tjt   Doc 101     Filed 01/15/20       Entered 01/15/20 16:33:28   Page 4 of 4
